Title: From John Adams to Thomas Jefferson, 24 July 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir.
            Grosvenor Square July 24th. 1785—
          
          I have a Letter from the Baron De Thulemeier of the 19th. and a Copy of his Letter to you of the same date. I hope now in a few Day’s to take Mr. Short by the hand in Grosvenor Square, and to put my hand to the [Tr]eaty. I think no time should be lost. We will join Mr. Dumas with Mr. Short in the Exchange if you please.
          I applyed as you desired, and obtained the interposition of the Lords Commissioners of the treasury, and the Commissioners of the Customs for the transhipping of Dr. Franklin’s Baggage. We have heared of the Doctors arrival at Rouen, but no further.
          {The Britons alliens Duty is a very burthensome Thing, and they may carry it hereafter as far upon Tobacco, Rice Indigo and twenty other Things, as they do now upon oil. to obviate this, I think of Substituting, the Words “natural born Citizens of the United States,” and “natural born Subjects of Great Britain,” instead of “the most favoured Nation.” You remember We first proposed to offer this to all Nations, but upon my Objecting that the English would make their ships French or Sweedish or Dutch &c to avail themselves of it, without agreeing to it, on their Part, We altered it to the footing of “Gentis Amicissimæ.[”] But if the English will now agree to it, We shall Secure ourselves against many odious Duties, and no ill Consequence can arise. it is true the French Dutch Sweeds and Prussians will of Course claim the Advantage, but as they must in return allow Us the Same Advantage, So much the better.— let me know if any Objection occurs to you.}
          There is a Bill before Parliament to prevent smuggling Tobacco, in which restrictions are very rigorous, but cannot be effected. two thirds of the Tobacco consumed in this Kingdom I am told is smuggled— how can it be otherwise when the impost is five times the original Value of the Commodity. If [one] pound in five escapes nothing is lost. if two in five, a great profit is [made.—]
          the Duty is 16d. pr. pound and tobacco sells for three pence.— Yet all applications for lowering the Duty are rejected—
          Yours most affectionately
          
            John Adams
          
        